              Case 2:18-cr-00069-KJM Document 83 Filed 08/21/20 Page 1 of 5


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 ROSANNE L. RUST
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 2:18-CR-00069 KJM
12                                Plaintiff,            STIPULATION REGARDING USE OF
                                                        VIDEOCONFERENCING DURING PLEA
13                          v.                          HEARING; FINDINGS AND ORDER
14   CHRISTINA BENNETT,                                 DATE: August 24, 2020
                                                        TIME: 9:00 a.m.
15                               Defendant.             COURT: Hon. Kimberly J. Mueller
16

17                                              BACKGROUND

18          On April 5, 2018, a federal grand jury charged Christina Bennett and two other defendants by

19 indictment. The Indictment charges Christina Bennett with one count of conspiracy to submit false

20 claims, in violation of 18 U.S.C. § 286 (Count One).

21          On May 8, 2018, defendant Christina Bennett made her initial appearance on the Indictment. On

22 July 2, 2018, the Court signed a protective order so that the discovery in this case could be produced.

23 After consulting with her attorney and reviewing the voluminous discovery, defendant Christina Bennett

24 now intends to plead guilty to Count One of the Indictment pursuant to a plea agreement, which will be

25 filed with the Court.

26          As the Court is aware, on March 27, 2020, Congress passed the Coronavirus Aid, Relief, and

27 Economic Security Act (“CARES Act”). The CARES Act empowered the Judicial Conference of the

28 United States and Chief District Judges to authorize plea and sentencing hearings by video or telephonic

      STIPULATION REGARDING HEARING                     1
               Case 2:18-cr-00069-KJM Document 83 Filed 08/21/20 Page 2 of 5


 1 conference when 1) such hearings “cannot be conducted in person without seriously jeopardizing public

 2 health and safety;” and 2) “the district judge in a particular case finds for specific reasons that the plea or

 3 sentencing in that case cannot be further delayed without serious harm to the interests of justice.” Id.,

 4 Pub. L. 116-23 § 15002(b)(2).

 5          On March 29, 2020, the Judicial Conference of the United States made the findings required by

 6 the CARES Act, concluding that “emergency conditions due to the national emergency declared by the

 7 President under the National Emergencies Act (50 U.S.C. § 1601, et seq.) with respect to the

 8 Coronavirus Disease 2019 (COVID-19) have materially affected and will materially affect the

 9 functioning of the federal courts generally.”

10          On June 29, 2020, the Chief Judge of this District, per General Order 620, also made the findings

11 required by the CARES Act: “[F]elony pleas under Rule 11 of the Federal Rules of Criminal Procedure

12 and felony sentencings under Rule 32 of the Federal Rules of Criminal Procedure cannot be conducted

13 in person without seriously jeopardizing public health and safety.” Accordingly, the findings of the

14 Judicial Conference and General Order 620 establish that plea and sentencing hearings cannot take

15 safely take place in person.

16          In order to authorize plea hearings by remote means, however, the CARES Act—as implemented

17 by General Order 620—also requires district courts in individual cases to “find, for specific reasons, that

18 felony pleas or sentencings in those cases cannot be further delayed without serious harm to the interests

19 of justice.” General Order 620 further requires that the defendant consent to remote proceedings.

20 Finally, the remote proceeding must be conducted by videoconference unless “videoconferencing is not

21 reasonably available.” In such cases, district courts may conduct hearings by teleconference.

22          The parties hereby stipulate and agree that each of the requirements of the CARES Act and

23 General Order 620 have been satisfied in this case. They request that the Court enter an order making

24 the specific findings required by the CARES Act and General Order 620. Specifically, for the reasons

25 further set forth below, the parties agree that:

26          1) The defendant waives her physical presence at the hearing and consents to remote hearing by

27              videoconference and counsel joins in that waiver; and

28          2) The plea hearing in this case cannot be further delayed without serious harm to the interest of

      STIPULATION REGARDING HEARING                       2
               Case 2:18-cr-00069-KJM Document 83 Filed 08/21/20 Page 3 of 5


 1 justice, given the public health restrictions on physical contact and court closures existing in the Eastern

 2 District of California, and the need for defendants Christina Bennett and William Bennett to avoid any

 3 further undue stress resulting from this case, which was charged more than two years ago, and to obtain

 4 clarity concerning resolution of this matter, so that the co-defendants Christina Bennett and William

 5 Bennett can make arrangements for the care of their minor dependent, especially in the event both co-

 6 defendants receive custodial sentences.

 7                                                STIPULATION

 8          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

 9 through defendant’s counsel of record, hereby stipulate as follows:

10          1) The Governor of the State of California declared a Proclamation of a State of Emergency to

11 exist in California on March 4, 2020.

12          2) On March 13, 2020, the President of the United States issued a proclamation declaring a

13 National Emergency in response to the COVID-19 pandemic.

14          3) In their continuing guidance, the Centers for Disease Control and Prevention (CDC) and

15 other public health authorities have suggested the public avoid social gatherings in groups of more than

16 10 people and practice physical distancing (within about six feet) between individuals to potentially

17 slow the spread of COVID-19. The virus is thought to spread mainly from person-to-person contact,

18 and no vaccine currently exists.

19          4) These social distancing guidelines – which are essential to combatting the virus – are

20 generally not compatible with holding in-person court hearings.

21          5) On March 17, 2020, this Court issued General Order 611, noting the President and Governor

22 of California’s emergency declarations and CDC guidance, and indicating that public health authorities

23 within the Eastern District had taken measures to limit the size of gatherings and practice social

24 distancing. The Order suspended all jury trials in the Eastern District of California scheduled to

25 commence before May 1, 2020.

26          6) On March 18, 2020, General Order 612 issued. The Order closed each of the courthouses in

27 the Eastern District of California to the public. It further authorized assigned district court judges to

28 continue criminal matters after May 1, 2020 and excluded time under the Speedy Trial Act. General

       STIPULATION REGARDING HEARING                      3
               Case 2:18-cr-00069-KJM Document 83 Filed 08/21/20 Page 4 of 5


 1 Order 612 incorporated General Order 611’s findings regarding the health dangers posed by the

 2 pandemic.

 3          7) On April 16, 2020, the Judicial Council of the Ninth Circuit declared a judicial emergency in

 4 this District pursuant to 18 U.S.C. § 3174(d), based on the District’s “critically low resources across its

 5 heavy caseload.” The report accompanying the Judicial Council’s declaration analyzed the public safety

 6 dangers associated with the COVID-19 pandemic and examined both the District’s caseload (the District

 7 currently ranks first in the Ninth Circuit and eighth nationally in weighted filings) and its shortage of

 8 judicial resources (the District is currently authorized only six district judges; two of those positions are

 9 currently vacant and without nominations). The report further explained that a backlog of cases exists

10 that “can only start to be alleviated” when the CDC lifts its guidance regarding gatherings of individuals.

11          8) On April 17, 2020, General Order 617 issued, continuing court closures through June 1, 2020

12 and authorizing further continuances of hearings and exclusions under the Speedy Trial Act.

13          9) On May 13, 2020, General Order 618 issued, continuing court closures until further notice

14 and authorizing further continuances of hearings and exclusions under the Speedy Trial Act.

15          10) Given these facts, it is essential that Judges in this District resolve as many matters as

16 possible via videoconference and teleconference during the COVID-19 pandemic. By holding these

17 hearings now, this District will be in a better position to work through the backlog of criminal and civil

18 matters once in-person hearings resume.

19          11) Additionally, Christina Bennett intends to plead guilty now to avoid any further undue stress

20 resulting from this case, which was charged more than two years ago, and to obtain clarity concerning

21 resolution of the matter, so that she can make arrangements for the care of her minor dependent,

22 especially in the event both she and her co-defendant/co-parent, William Bennett, both receive custodial

23 sentences.

24          12) The plea hearing in this case accordingly cannot be further delayed without serious harm to

25 the interests of justice. If the Court were to delay this hearing until it can be held in-person, it would

26 only add to the enormous backlog of criminal and civil matters facing this Court, and every Judge in this

27 District, when normal operations resume.

28          13) Under CARES Act § 15002(b), defendant consents to proceed with this hearing by video-

       STIPULATION REGARDING HEARING                      4
                Case 2:18-cr-00069-KJM Document 83 Filed 08/21/20 Page 5 of 5


 1 teleconference. Counsel joins in this consent.

 2

 3         IT IS SO STIPULATED.

 4
     Dated: August 14, 2020                                  MCGREGOR W. SCOTT
 5                                                           United States Attorney
 6
                                                             /s/ ROSANNE L. RUST
 7                                                           ROSANNE L. RUST
                                                             Assistant United States Attorney
 8

 9
     Dated: August 14, 2020                                  /s/ Candice Fields
10                                                           CANDICE FIELDS
11                                                           Counsel for Defendant
                                                             CHRISTINA BENNETT
12

13
                                           FINDINGS AND ORDER
14
           1.      The Court adopts the findings above.
15
                   a)      Further, the Court specifically finds that:
16
                   b)      The plea hearing in this case cannot be further delayed without serious harm to
17
           the interest of justice.
18
                   c)      The defendant has waived her physical presence at the hearing and consents to
19
           remote hearing by videoconference.
20
                   d)      Therefore, based on the findings above, and under the Court’s authority under
21
           § 15002(b) of the CARES Act and General Order 620, the plea hearing in this case will be
22
           conducted by videoconference.
23
     IT IS SO FOUND AND ORDERED this 20th day of August, 2020.
24

25

26

27

28

      STIPULATION REGARDING HEARING                      5
